                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BARBARO ROSAS and GUADALUPE TAPIA CASE NO. C18-0112-JCC
      as individuals and on behalf of all other similarly
10    situated persons,                                   MINUTE ORDER
11
                             Plaintiffs,
12           v.

13    SARBANAND FARMS, LLC, MUNGER
      BROS., LLC, NIDIA PEREZ, and CSI VISA
14    PROCESSING S.C.,
15
                             Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulated agreement for a briefing
20
     schedule (Dkt. No. 82). Pursuant to the parties’ stipulation, the Court hereby ORDERS that:
21
        1. Plaintiffs’ anticipated motion for summary judgment on Defendants’ liability under the
22
            Farm Labor Contractors Act and Defendant CSI Visa Processing S.C.’s anticipated
23
            motion to dismiss for lack of personal jurisdiction shall be filed no later than February 15,
24
            2019.
25
        2. Defendants’ response or responses to Plaintiffs’ motion for summary judgment and
26
            Plaintiffs’ response (and Grower Defendants’ response, if any) to Defendant CIS’s

     MINUTE ORDER
     C18-0112-JCC
     PAGE - 1
 1        motion to dismiss shall be filed no later than March 15, 2019.

 2     3. Plaintiffs’ reply in support of their motion for summary judgment and Defendant CSI’s

 3        reply in support of its motion to dismiss shall be filed no later than March 29, 2019.

 4        DATED this 8th day of February 2019.

 5                                                        William M. McCool
                                                          Clerk of Court
 6
                                                          s/Tomas Hernandez
 7
                                                          Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0112-JCC
     PAGE - 2
